t c summary opinion united_states tax_court diana c czekalski petitioner v commissioner of internal revenue respondent docket no 7061-15s filed date diana c czekalski pro_se david m carl for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california after concessions the issues remaining for decision are whether petitioner is entitled to deductions for medical_expenses and unreimbursed employee business_expenses in excess of amounts respondent allowed and liable for an accuracy-related_penalty under sec_6662 continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the parties agree that petitioner is entitled to a deduction of dollar_figure for charitable_contributions respondent allowed petitioner deductions for medical and dental expenses of dollar_figure and unreimbursed employee business_expenses of dollar_figure the latter amount representing petitioner’s union dues paid in background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioner’s background and employment petitioner immigrated to the united_states from the philippines in before moving to the united_states she obtained a master’s degree in physical education from the university of the philippines petitioner has been employed by the hayward unified school district hayward usd part of the california public school system for years as an adapted physical education teacher her primary responsibilities include planning developing and implementing physical education programs for students with special needs on an average day petitioner drove her personal vehicle from her home to several schools where she used specialized physical education equipment portable sound systems and other devices which she transported in her car to engage students with special needs in appropriate physical education activities at the end of the day petitioner returned home where she prepared various reports eg progress and time and attendance reports that she submitted to hayward usd in petitioner was the sole adapted physical education teacher in hayward usd and she instructed as many as students weekly ii petitioner’s expenses a medical_expenses petitioner paid health dental and vision insurance premiums of dollar_figure dollar_figure and dollar_figure respectively in she also paid dollar_figure for prescription copays ie expenses not covered by insurance although petitioner testified that she paid additional_amounts for medical_care in she did not provide any documents or records to substantiate medical_expenses beyond those listed above b vehicle expenses hayward usd reimbursed petitioner for vehicle expenses of dollar_figure in petitioner asserted that hayward usd did not reimburse her for numerous trips that she made to attend meetings to arrange individualized education plans for students although petitioner testified that she maintained a mileage log in she did not produce any mileage records at trial c educators conference in date petitioner traveled to long beach california to attend a conference for educators working with children with disabilities before the trip she had been informed by a hayward usd representative that she would not be reimbursed for her travel_expenses because of budget constraints petitioner paid dollar_figure for a two-night hotel stay during the conference other than her own handwritten notes however petitioner did not produce any records or receipts showing the amounts she paid for meals or travel_expenses eg commercial airfare and shuttle service to attend the conference hayward usd reimbursed petitioner for the conference registration fee of dollar_figure d business use of home petitioner lives in a two-story residence with a two-car garage comprising a total of approximately big_number square feet of space in petitioner used an upstairs bedroom square feet of space as an office where she prepared routine reports and performed other administrative tasks related to her work for hayward usd and she devoted approximately one-half of her garage square feet of space to storing physical education equipment owned by hayward usd the record includes a letter from hayward usd acknowledging that since petitioner has provided storage space in her home for specialized equipment that it owns in petitioner paid approximately dollar_figure dollar_figure and dollar_figure for homeowners_association dues utility charges and trash collection fees respectively e cellular phone expenses petitioner paid dollar_figure monthly for cellular phone service for four cellular phones petitioner testified that she used her personal cellular phone approximately of the time for business purposes f other business_expenses petitioner testified that she purchased a number of items for work including a computer instructional equipment clothing a portable sound system prescription sunglasses and books petitioner did not produce receipts or records to properly substantiate these purchases iii employee reimbursement policy hayward usd maintained an employee reimbursement policy under which employees normally could request reimbursement for travel conference registration and other expenses to be eligible for reimbursement for conference expenses employees were required to submit a preauthorization form and an estimate of expenses eligible employees were reimbursed at a per_diem rate for although petitioner also paid for a single residential telephone landline and internet service the record does not reflect the amount that petitioner paid for these services or the percentage if any of her use of these services for business purposes meals and it was not necessary for employees to submit receipts on occasion hayward usd paid employee_expenses directly as noted above hayward usd reimbursed petitioner for vehicle expenses and for the educators conference registration fee she was also reimbursed dollar_figure for membership dues iv petitioner’ sec_2011 tax_return petitioner filed a form_1040 u s individual_income_tax_return for reporting wage income of dollar_figure total income of dollar_figure and an above-the- line deduction of dollar_figure for educator expenses resulting in adjusted_gross_income of dollar_figure she attached to her tax_return a schedule a itemized_deductions and claimed various deductions including in pertinent part real_estate_taxes of dollar_figure home mortgage interest of dollar_figure medical_expenses of dollar_figure before the application of the limitation prescribed in sec_213 and job and miscellaneous expenses of dollar_figure before the application of the limitation respondent made no adjustment to this item in the notice_of_deficiency sec_213 was amended in the patient protection and affordable_care_act pub_l_no sec_9013 sec_124 stat pincite effective for taxable years beginning after date to allow a deduction to the extent that eligible medical_expenses exceed of adjusted_gross_income prescribed in sec_67 the miscellaneous expenses included unreimbursed employee_expenses of dollar_figure tax preparation fees of dollar_figure depreciation of dollar_figure and investment advisory fees ira custodial fees a safety deposit box fee and other unspecified expenses totaling dollar_figure petitioner completed form_2106 employee business_expenses and reported vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel_expenses while away from home of dollar_figure other business_expenses of dollar_figure and meals and entertainment_expenses before the application of the limitation prescribed in sec_274 of dollar_figure in claiming vehicle expenses of dollar_figure petitioner elected to use the applicable standard mileage rates and she reported that she drove two vehicles big_number miles each for business purposes in petitioner conceded at trial that she erred in claiming a deduction for vehicle expenses for two vehicles and that she actually drove one vehicle big_number miles for business purposes that year other business_expenses appear to relate to purchases of physical education equipment that petitioner purportedly made in there is no documentation in the record to substantiate these expenses the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs revproc_2010_51 2010_51_irb_883 for january through date the rate wa sec_51 cents per mile notice_2010_88 2010_51_irb_882 for the remainder of the year the rate wa sec_55 cents per mile see announcement 2011_29_irb_56 petitioner explained that the big_number miles she claims to have driven for business purposes in represent an average of the annual number of miles she drove the vehicle over the seven years that she owned it petitioner used turbotax to prepare her tax_return she acknowledged at trial that tax_return preparation fees of dollar_figure that she claimed on schedule a overstated the cost of the turbotax software by about dollar_figure discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 as discussed in detail below petitioner has not complied with the code’s substantiation requirements nor has she maintained all required records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate expenses underlying deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite i medical_expenses expenses paid during the taxable_year for medical_care of the taxpayer not_compensated_for_by_insurance_or_otherwise are allowed as a deduction to the extent that such expenses exceed of adjusted_gross_income sec_213 expenses for medical_care include premiums_paid for an insurance_policy covering medical_care sec_213 a taxpayer who claims a deduction under sec_213 must furnish the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment thereof in each case sec_1_213-1 income_tax regs petitioner paid health dental and vision care insurance premiums of dollar_figure dollar_figure and dollar_figure respectively in she also paid dollar_figure for prescription copays ie expenses not covered by insurance in the absence of records or receipts showing that petitioner paid additional_amounts for medical_care in she is entitled to a deduction for medical_expenses to the extent that the items summarized above exceed of her adjusted_gross_income for ii unreimbursed employee business_expenses under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 a deduction normally is not available for personal living or family_expenses sec_262 the term trade_or_business includes performing services as an employee 54_tc_374 however an employee expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed see 85_tc_731 citing 245_f2d_559 5th cir sec_274 prescribes strict substantiation requirements for deductions for expenses related to travel including meals_and_lodging entertainment and gifts and with respect to listed_property 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records and documentary_evidence which in combination are sufficient to establish the amount date and business_purpose for a covered expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra for taxable years beginning after date cellular phones are no longer included in the definition of listed_property in sec_280f which was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite as a result of this change cellular phone use is no longer subject_to the strict substantiation requirements of sec_274 a vehicle expenses petitioner did not produce any records of her vehicle expenses including parking fees and tolls that would satisfy the strict substantiation requirements of sec_274 therefore on the record presented we conclude that petitioner is not entitled to a deduction for vehicle expenses parking fees or tolls b travel meals_and_lodging expenses petitioner traveled to the educators conference in date although hayward usd had informed petitioner in advance that she would not be reimbursed for her travel_expenses she did receive reimbursement for the conference registration fee other than her hotel charges of dollar_figure however petitioner failed to substantiate any expenses such as airfare and meal expenses for which she was not reimbursed by hayward usd consequently we conclude that petitioner is entitled to a deduction of only dollar_figure for travel_expenses c other unreimbursed employee_expenses petitioner claimed a deduction for other unreimbursed employee_expenses that she attributed to items that she purchased for her work including electronics instructional materials and physical education equipment although she offered some bank records indicating that she made purchases at various retail stores we are unable to discern from these records that the expenditures in question constitute ordinary and necessary business_expenses see vanicek v commissioner t c pincite accordingly respondent’s determination disallowing a deduction for other business_expenses is sustained d business use of home a taxpayer generally is not entitled to deduct any expenses related to a dwelling_unit used as a residence during the taxable_year sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a 125_tc_271 if the taxpayer is an employee the exception under sec_280a will apply only if the exclusive use of the space is for the convenience of the taxpayer’s employer 94_tc_348 the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business sec_280a petitioner claims that she is entitled to a deduction for the business use of her home on the record presented we conclude that petitioner used two spaces in her home a small office and a portion of her garage--approximately of her living space on a regular and exclusive basis to conduct administrative and management activities related to her work and for the convenience of her employer hayward usd given the nature of petitioner’s employment there was no other fixed location where petitioner was able to conduct these activities petitioner established that she paid approximately dollar_figure dollar_figure and dollar_figure annually for home owner’s association dues utility charges and trash collection fees respectively accordingly we conclude subject_to the limitation of sec_280a if applicable that petitioner is entitled to a deduction of dollar_figure for the business use of her home ie of the total of the expenses listed above e cellular phone expenses petitioner paid dollar_figure monthly for cellular phone service for four cellular phones petitioner testified credibly that she used one of the cellular phones approximately of the time for business purposes although the record is unclear as to the precise allocation of the monthly charges there is sufficient evidence to justify dividing the charges equally among the four cellular phones as previously mentioned cellular phone use is no longer subject_to the strict substantiation requirements of sec_274 on this record we conclude that for the sake of completeness we note that we have not included among these expenses the property taxes and mortgage interest that petitioner paid in respect of her residence in because she claimed and was allowed deductions for those expenses on schedule a lines and respectively petitioner is entitled to a deduction of dollar_figure representing of the annual charges for one cellular phone for the business use of her cellular phone during the year in issue f depreciation and other itemized expenses sec_167 allows a depreciation deduction for exhaustion wear_and_tear and obsolescence of property if the taxpayer uses such property in a trade_or_business or other income-producing activity sec_1_167_a_-1 income_tax regs sec_168 provides the general_rule that the depreciation deduction authorized by sec_167 for any tangible_property shall be determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention petitioner failed to identify the equipment underlying the deduction for depreciation that she claimed on her tax_return it follows that respondent’s determination disallowing a deduction for depreciation is sustained g tax_return preparation fees petitioner conceded at trial that the deduction of dollar_figure that she claimed for tax_return preparation fees was overstated although petitioner testified that she used turbotax software to prepare her tax_return there is no evidence in the record as to the amount she paid if any for the software on this record we are unable to estimate the amount of an allowable deduction and instead must sustain respondent’s determination disallowing the deduction in its entirety h investment advisory ira custodial and safe deposit box fees petitioner claimed a deduction for investment advisory ira custodial and safe deposit box fees she failed however to offer any documents or records to substantiate these expenses it follows that respondent’s determination disallowing a deduction for these expenses is sustained ii accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of the amount of any underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement means the excess of the amount of the tax required to be shown on the tax_return over the amount of the tax imposed which is shown on the tax_return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b respondent discharged his burden of production as to negligence under sec_7491 by showing that petitioner failed to keep adequate_records or properly substantiate expenses underlying many of her claimed deductions see sec_1_6662-3 income_tax regs moreover it appears that rule_155_computations will show that petitioner substantially understated her income_tax_liability for the year in issue petitioner did not offer a defense to the imposition of an accuracy-related_penalty other than to assert that she is not well versed in tax matters and made a mistake in attempting to prepare her tax_return without assistance on this record we cannot say that petitioner had reasonable_cause with respect to her negligence or any understatement and therefore respondent’s determination that she is liable for an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered under rule
